Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jose Luis Ferrer, Appellant                           Appeal from the 76th District Court of
                                                      Titus County, Texas (Tr. Ct. No. 19,660).
No. 06-17-00117-CR         v.                         Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Jose Luis Ferrer, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED AUGUST 3, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk